To compel respondent to issue process against one Kimball, at tbe suit of relator.
Denied 1853.
By the act incorporating the City of Adrian it appears that certain portions of the townships of Adrian and Madison now constitute the city, and the act provided that the justices heretofore elected for said townships were to remain in office until the expiration of the term for which they were elected. The respondent was one of such justices.
Held, that the section of the act incorporating the City of Adrian, which provided that 'the justices heretofore elected were to remain in office, is in direct conflict with the Constitution, which provides that when a justice of the peace shall remove from the township in which he was elected, or by change in the boundaries of said township he shall be placed without the same, he shall be deemed to have vacated his office. Constitution, Art. VI., Sec. 22.